      Case 17-50138-pmb            Doc 60      Filed 05/03/19 Entered 05/03/19 08:01:49                    Desc Main
                                              Document      Page 1 of 13




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: CATALAN, ALBERTO                                    §    Case No. 17-50138-PMB
           CATALAN, CARON HEGARTY                              §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 01/03/2017. The
    undersigned trustee was appointed on 01/03/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $         443,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                 208,011.78
                            Administrative expenses                                17,319.24
                            Bank service fees                                       1,201.48
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $          216,467.50
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 17-50138-pmb              Doc 60       Filed 05/03/19 Entered 05/03/19 08:01:49                       Desc Main
                                                 Document      Page 2 of 13



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 05/15/2017 and the deadline for filing
    governmental claims was 07/02/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $25,400.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $25,400.00, for a
    total compensation of $25,400.002. In addition, the trustee received reimbursement for reasonable and
    necessary expenses in the amount of $0.00 and now requests reimbursement for expenses of $82.01 for total
    expenses of $82.012.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 04/25/2019                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
              Case 17-50138-pmb                                Doc 60        Filed 05/03/19 Entered 05/03/19 08:01:49                                      Desc Main
                                                                            Document      Page 3 of 13
                                                                 Form 1
                                                                                                                                                                 Exhibit A
                                             Individual Estate Property Record and Report                                                                        Page: 1

                                                              Asset Cases
Case No.: 17-50138-PMB                                                                                Trustee Name:      (300320) S. Gregory Hays
Case Name:    CATALAN, ALBERTO                                                                        Date Filed (f) or Converted (c): 01/03/2017 (f)
              CATALAN, CARON HEGARTY
                                                                                                      § 341(a) Meeting Date:       01/31/2017
For Period Ending:          04/25/2019                                                                Claims Bar Date:      05/15/2017

                                        1                                     2                      3                      4                   5                     6

                           Asset Description                               Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)                 Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                            Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                           Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                      and Other Costs)

    1       3000 Ashbury Court, Woodstock, GA                              182,000.00                         0.00                           173,000.00                            FA
            30189
            Per the Consent Order entered in adversary # 17-5296-
            pmb [Dkt #15], the security interest of the first mortgage
            is avoided in the property. Trustee sold the equity (after
            consideration of exemptions and cost to sell) in the
            Property to the Debtors per Order (Dkt # 53).

    2       2368 Bynum Road, Atlanta, GA 30319-                            250,000.00                    52,715.00                           270,000.00                            FA
            0000
            Property sold per Order, Docket # 36.

    3       1999 Dodge Durango, 250,000 miles.                                    184.00                      0.00         OA                        0.00                          FA
            Notice of Abandonment filed on 2/10/17, docket # 23.

    4       1998 Ford Taurus, 150000 miles, This                                  291.00                      0.00         OA                        0.00                          FA
            car was purchased by and used by their
            son. However, it is still titled in debtor's
            name..
            Notice of Abandonment filed on 2/10/17, docket # 23.

    5       2014 Dodge Caravan, 75000 miles.                                  9,514.00                        0.00         OA                        0.00                          FA
            Notice of Abandonment filed on 2/10/17, docket # 23.

    6       sofas; table & chairs; six beds; 3 tv's; 1                        2,885.00                        0.00                                   0.00                          FA
            xbox; 1 laptop

    7       Books and CDs                                                         100.00                      0.00                                   0.00                          FA

    8       Man's and woman's clothing                                            610.00                      0.00                                   0.00                          FA

    9       wedding/engagement rings; costume                                     350.00                      0.00                                   0.00                          FA
            jewelry

   10       Cash                                                                   40.00                      0.00                                   0.00                          FA

   11       Renesant Checking Account                                             176.44                      0.00                                   0.00                          FA

   12       Renesant Checking Account                                               0.00                      0.00                                   0.00                          FA

   13       Interest in an education IRA under 26                             4,000.00                    4,000.00                                   0.00                          FA
            USC 530(b)(1) held for the benefit of their
            children.

   14       Income Tax Refund: Federal                                        2,000.00                        0.00                                   0.00                          FA

   15       Term life insurance policy with no cash                                 0.00                      0.00                                   0.00                          FA
            surrender value.

   16       Restaurant Equipment: printer;                                        515.00                   515.00                                    0.00                          FA
            Computer (2012); computer screen; dishes, pots &
            pans; and 10 high chairs.

   17       Four Sewing Machines for sewing                                       300.00                      0.00                                   0.00                          FA
            business.




UST Form 101-7-TFR (5/1/2011)
              Case 17-50138-pmb                             Doc 60     Filed 05/03/19 Entered 05/03/19 08:01:49                                    Desc Main
                                                                      Document      Page 4 of 13
                                                               Form 1
                                                                                                                                                         Exhibit A
                                           Individual Estate Property Record and Report                                                                  Page: 2

                                                            Asset Cases
Case No.: 17-50138-PMB                                                                        Trustee Name:      (300320) S. Gregory Hays
Case Name:    CATALAN, ALBERTO                                                                Date Filed (f) or Converted (c): 01/03/2017 (f)
              CATALAN, CARON HEGARTY
                                                                                              § 341(a) Meeting Date:       01/31/2017
For Period Ending:         04/25/2019                                                         Claims Bar Date:      05/15/2017

                                      1                                 2                    3                      4                   5                     6

                           Asset Description                        Petition/        Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)          Unscheduled       (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                     Values                Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                   Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                              and Other Costs)

   18       The Catalan Group, LLC                                          0.00                      0.00                                   0.00                          FA
            Each party owns a 1/3 interest in LLC that operated
            restaurant that closed in June 2016. Third owner,
            Decorative Design Packaging Ltd.

   19       Decorative Design Packaging.                               Unknown                        0.00                                   0.00                          FA

   19       Assets Totals (Excluding unknown values)                 $452,965.44              $57,230.00                           $443,000.00                       $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 06/30/2019                          Current Projected Date Of Final Report (TFR):            02/27/2019 (Actual)


                       04/25/2019                                                                  /s/S. Gregory Hays
                             Date                                                                  S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 17-50138-pmb                      Doc 60        Filed 05/03/19 Entered 05/03/19 08:01:49                               Desc Main
                                                                  Document      Page 5 of 13
                                                              Form 2                                                                            Exhibit B
                                                                                                                                                Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-50138-PMB                                       Trustee Name:                      S. Gregory Hays (300320)
                       CATALAN, ALBERTO
Case Name:                                                                Bank Name:                         Rabobank, N.A.
                       CATALAN, CARON HEGARTY
                                                                          Account #:                         ******7500 Checking
Taxpayer ID #:         **-***3140
                                                                          Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 04/25/2019
                                                                          Separate Bond (if applicable): N/A

    1          2                          3                                      4                                5                6                     7

  Trans.    Check or        Paid To / Received From          Description of Transaction          Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code       $                  $

 03/16/17                Campbell & Brannon (BRS Better   Sale of 2368 Bynum Road Per                             44,784.35                                  44,784.35
                         Homes, Buyer)                    Order [Doc. No. 36]

              {2}        BRS Better Neighborhoods, Inc    Sale of 2368 Bynum Road Per           1110-000                                                     44,784.35
                                                          Order [Doc. No. 36]

                                                                                $270,000.00

                         Bank of America                  First Mortgage Payoff per order,      4110-000                                                     44,784.35
                                                          doc. no. 36

                                                                               -$208,011.78

                         Keller Williams and Owners dot   Real Estate Commission paid per       3510-000                                                     44,784.35
                         com                              order, doc. no. 36.

                                                                                -$16,200.00

                         Dekalb County                    2017 Prorata Real Property Taxes      2820-000                                                     44,784.35
                                                          paid per order, doc. n. 36.

                                                                                     -$961.48

                         Dekalb County Water              Water bill paid per order, doc. no.   2500-000                                                     44,784.35
                                                          36.

                                                                                      -$42.39

 03/31/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                30.05                44,754.30
                                                          Fees

 04/28/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                60.07                44,694.23
                                                          Fees

 05/31/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                70.71                44,623.52
                                                          Fees

 06/30/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                64.18                44,559.34
                                                          Fees

 07/31/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                61.95                44,497.39
                                                          Fees

 08/31/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                70.40                44,426.99
                                                          Fees

 09/29/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                61.77                44,365.22
                                                          Fees

 10/31/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                68.06                44,297.16
                                                          Fees

 11/30/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                63.71                44,233.45
                                                          Fees

 12/29/17                Rabobank, N.A.                   Bank and Technology Services          2600-000                                61.50                44,171.95
                                                          Fees

 01/31/18                Rabobank, N.A.                   Bank and Technology Services          2600-000                                69.88                44,102.07
                                                          Fees

 02/28/18                Rabobank, N.A.                   Bank and Technology Services          2600-000                                59.20                44,042.87
                                                          Fees

 03/30/18                Rabobank, N.A.                   Bank and Technology Services          2600-000                                63.34                43,979.53
                                                          Fees

                                                                                         Page Subtotals:        $44,784.35          $804.82       true



{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                ! - transaction has not been cleared
                 Case 17-50138-pmb                        Doc 60      Filed 05/03/19 Entered 05/03/19 08:01:49                                       Desc Main
                                                                     Document      Page 6 of 13
                                                               Form 2                                                                                       Exhibit B
                                                                                                                                                            Page: 2
                                               Cash Receipts And Disbursements Record
Case No.:                 17-50138-PMB                                        Trustee Name:                      S. Gregory Hays (300320)
                          CATALAN, ALBERTO
Case Name:                                                                    Bank Name:                         Rabobank, N.A.
                          CATALAN, CARON HEGARTY
                                                                              Account #:                         ******7500 Checking
Taxpayer ID #:            **-***3140
                                                                              Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 04/25/2019
                                                                              Separate Bond (if applicable): N/A

    1             2                        3                                         4                                5                      6                        7

  Trans.       Check or      Paid To / Received From             Description of Transaction          Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                              Tran. Code       $                       $

 04/30/18                 Rabobank, N.A.                      Bank and Technology Services          2600-000                                      61.14                   43,918.39
                                                              Fees

 05/31/18                 Rabobank, N.A.                      Bank and Technology Services          2600-000                                      69.49                   43,848.90
                                                              Fees

 06/29/18                 Rabobank, N.A.                      Bank and Technology Services          2600-000                                      60.96                   43,787.94
                                                              Fees

 07/31/18                 Rabobank, N.A.                      Bank and Technology Services          2600-000                                      67.18                   43,720.76
                                                              Fees

 08/31/18                 Rabobank, N.A.                      Bank and Technology Services          2600-000                                      64.98                   43,655.78
                                                              Fees

 09/28/18                 Rabobank, N.A.                      Bank and Technology Services          2600-000                                      33.48                   43,622.30
                                                              Fees

 10/31/18                 Rabobank, N.A.                      Bank and Technology Services          2600-000                                      39.43                   43,582.87
                                                              Fees

 12/10/18        {1}      Alberto Catalan and Carol           Deposit on purchase of property.      1110-000           5,000.00                                           48,582.87
                          Catalan                             Per Trustee's Motion for Authority
                                                              to Sell Property (Dkt #50).

 01/18/19                 Campbell & Brannon IOLTA            Sale of 3000 Ashbury Ct,                               167,884.63                                         216,467.50
                          (Alberto & Caron Catalan,           Kennesaw per Order, Dkt # 53.
                          Purchasers)                         Price includes credit for
                                                              exemptions.

                 {1}      Alberto Catalan and Caron           Balance of purchase price per         1110-000                                                            216,467.50
                          Catalan                             Order, Dkt # 53

                                                                                   $168,000.00

                          Cherokee County Tax                 Seller's prorata share of 2019        2820-000                                                            216,467.50
                          Commissioner                        property taxes paid per Order, Dkt
                                                              # 53.

                                                                                         -$115.37

                                               COLUMN TOTALS                                                         217,668.98                  1,201.48             $216,467.50
                                                      Less: Bank Transfers/CDs                                               0.00                    0.00
                                               Subtotal                                                              217,668.98                  1,201.48
        true
                                                      Less: Payments to Debtors                                                                      0.00

                                               NET Receipts / Disbursements                                         $217,668.98               $1,201.48


                                                                                                                                                              false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                         ! - transaction has not been cleared
             Case 17-50138-pmb                  Doc 60    Filed 05/03/19 Entered 05/03/19 08:01:49                        Desc Main
                                                         Document      Page 7 of 13
                                                       Form 2                                                                Exhibit B
                                                                                                                             Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           17-50138-PMB                             Trustee Name:                   S. Gregory Hays (300320)
                    CATALAN, ALBERTO
Case Name:                                                   Bank Name:                      Rabobank, N.A.
                    CATALAN, CARON HEGARTY
                                                             Account #:                      ******7500 Checking
Taxpayer ID #:      **-***3140
                                                             Blanket Bond (per case limit): $30,203,000.00
For Period Ending: 04/25/2019
                                                             Separate Bond (if applicable): N/A


                                       Net Receipts:         $217,668.98
                            Plus Gross Adjustments:          $225,331.02
                           Less Payments to Debtor:                 $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:         $443,000.00




                                                                                                NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******7500 Checking                           $217,668.98          $1,201.48              $216,467.50

                                                                               $217,668.98                $1,201.48         $216,467.50




                 04/25/2019                                          /s/S. Gregory Hays
                    Date                                             S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 17-50138-pmb           Doc 60      Filed 05/03/19 Entered 05/03/19 08:01:49                  Desc Main
                                                Document      Page 8 of 13


                                                                                                                            Page: 1

                                                           Exhibit C
                                             Analysis of Claims Register
                                Case:17-50138-PMB                       ALBERTO CATALAN AND CARON HEGARTY
                                                                                   Claims Bar Date: 05/15/17


 Claim                Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed          to Date        Balance

8        Cherokee County Tax Commission               Secured                                  $0.00           $0.00         $0.00
         2780 Marietta Highway
                                                      09/21/17                                 $0.00
         Canton, GA 30114
         <4700-000 Real Property Tax Liens (pre-
         petition)>
         , 100
         Claim filed as $2,822.84 secured claim. Claim withdrawn per POC # 8-2 and docket # 57. Taxes have been paid.
8-2      Cherokee County Tax Commission               Secured                                  $0.00           $0.00         $0.00
         2780 Marietta Highway
                                                      09/21/17                                 $0.00
         Canton, GA 30114
         <4700-000 Real Property Tax Liens (pre-
         petition)>
         , 100
         Claim withdrawn as taxes paid by mortgage holder. Claim also withdrawn per Doc. No. 57.
ADM1     S. Gregory Hays                              Administrative                      $25,400.00           $0.00    $25,400.00
         2964 Peachtree Road NW, Ste. 555
                                                      02/04/19                            $25,400.00
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200

ADM2     S. Gregory Hays                              Administrative                          $82.01           $0.00        $82.01
         2964 Peachtree Road NW, Ste. 555
                                                      02/04/19                                $82.01
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200

ADM3     Arnall Golden Gregory LLP                    Administrative                      $63,158.00           $0.00    $63,158.00
         Attn: Michael Bargar
                                                      02/04/19                            $63,158.00
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200

ADM4     Arnall Golden Gregory LLP                    Administrative                        $1,149.08          $0.00     $1,149.08
         Attn: Michael Bargar
                                                      02/04/19                              $1,149.08
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3220-000 Attorney for Trustee Expenses
         (Other Firm) >
         , 200




UST Form 101-7-TFR (5/1/2011)
         Case 17-50138-pmb           Doc 60        Filed 05/03/19 Entered 05/03/19 08:01:49                Desc Main
                                                  Document      Page 9 of 13


                                                                                                                            Page: 2

                                                           Exhibit C
                                                 Analysis of Claims Register
                                Case:17-50138-PMB                       ALBERTO CATALAN AND CARON HEGARTY
                                                                                   Claims Bar Date: 05/15/17

 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

ADM5     Clerk, United States Bankruptcy Court        Administrative                         $350.00           $0.00       $350.00
         1340 Russell Federal Building
                                                      02/07/19                               $350.00
         75 Ted Turner Drive, SW
         Atlanta, GA 30303
         <2700-000 Clerk of the Court Fees>
         , 200
         Per docket # 58.
2        IRS                                        Priority                                   $0.00           $0.00         $0.00
         P.O. Box 7317
                                                    03/01/17                                   $0.00
         Philadelphia, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Filed for $1,079.80 priority. Amended/replaced by POC # 2-2.
1        CHEROKEE CO FIRE EMG SVC                     Unsecured                              $342.57           $0.00       $342.57
         C/O LIFELINE BILLING
                                                      02/23/17                               $342.57
         N2930 STATE RD 22
         WAUTOMA, WI 54982
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2-2      IRS                                          Unsecured                                $0.00           $0.00         $0.00
         P.O. Box 7346
                                                      03/01/17                                 $0.00
         Philadelphia, PA 19101-7346
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Amends/replaces POC # 2-1. $0.00 owed.
3        American Express Bank, FSB                   Unsecured                           $35,469.23           $0.00    $35,469.23
         c/o Becket and Lee LLP
                                                      04/14/17                            $35,469.23
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        American Express Bank, FSB                   Unsecured                             $2,204.72          $0.00     $2,204.72
         c/o Becket and Lee LLP
                                                      04/17/17                              $2,204.72
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



UST Form 101-7-TFR (5/1/2011)
         Case 17-50138-pmb           Doc 60      Filed 05/03/19 Entered 05/03/19 08:01:49               Desc Main
                                                Document     Page 10 of 13


                                                                                                                         Page: 3

                                                          Exhibit C
                                               Analysis of Claims Register
                                Case:17-50138-PMB                     ALBERTO CATALAN AND CARON HEGARTY
                                                                                Claims Bar Date: 05/15/17

 Claim                Claimant Name/                  Claim Type/                 Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority               Date Filed                   Allowed          to Date        Balance

5        TD Retail Card Services                     Unsecured                            $720.36           $0.00       $720.36
         c/o Creditors Bankruptcy Serv
                                                     04/25/17                             $720.36
         P.O. Box 800849
         Dallas, TX 75380
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        Decorative Design Packaging Limited         Unsecured                        $600,000.00           $0.00   $600,000.00
         c/o Peter Hegarty
                                                     05/03/17                         $600,000.00
         Embach Lodge, Crossatehin
         Virginia, Co. Cavan Ireland,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        Synchrony Bank                              Unsecured                           $2,506.07          $0.00     $2,506.07
         c/o PRA Receivables Management, LLC
                                                     05/09/17                            $2,506.07
         PO Box 41021
         Norfolk, VA 23541
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9        Wells Fargo Bank, N.A.                        Unsecured                      $141,868.34           $0.00   $141,868.34
         Christopher M. Porterfield Diment Porterfield
                                                       09/11/18                       $141,868.34
         LLP
         412 Adamson Square
         Carrollton, GA 30117
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Secured interest in real property resolved in adversary # 17-5296. See docket # 15 and 16 of adversary.

                                                                                       Case Total:          $0.00   $873,250.38




UST Form 101-7-TFR (5/1/2011)
 Case 17-50138-pmb              Doc 60    Filed 05/03/19 Entered 05/03/19 08:01:49                          Desc Main
                                         Document     Page 11 of 13


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                Exhibit D


      Case No.: 17-50138-PMB
      Case Name: ALBERTO CATALAN AND CARON HEGARTY CATALAN
      Trustee Name: S. Gregory Hays

                                                      Balance on hand:        $                             216,467.50

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim         Allowed            Interim          Proposed
  No.                                                      Asserted         Amount         Payments to           Payment
                                                                            of Claim              Date

  8         Cherokee County Tax Commission                       0.00              0.00              0.00              0.00
  8-2       Cherokee County Tax Commission                       0.00              0.00              0.00              0.00

                                                   Total to be paid to secured creditors:        $                   0.00
                                                   Remaining balance:                            $             216,467.50

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                            Total            Interim          Proposed
                                                                          Requested          Payments            Payment
                                                                                               to Date

  Trustee, Fees - S. Gregory Hays                                           25,400.00                0.00       25,400.00
  Charges, U.S. Bankruptcy Court                                              350.00                 0.00          350.00
  Trustee, Expenses - S. Gregory Hays                                             82.01              0.00           82.01
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP        63,158.00                0.00       63,158.00
  Attorney for Trustee Expenses (Other Firm) - Arnall Golden Gregory         1,149.08                0.00        1,149.08
  LLP
                        Total to be paid for chapter 7 administrative expenses:                  $              90,139.09
                        Remaining balance:                                                       $             126,328.41

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                      Total             Interim           Proposed
                                                                        Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:                $                   0.00
                      Remaining balance:                                                         $             126,328.41




UST Form 101-7-TFR(5/1/2011)
 Case 17-50138-pmb              Doc 60       Filed 05/03/19 Entered 05/03/19 08:01:49                 Desc Main
                                            Document     Page 12 of 13


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  2           IRS                                                  0.00                   0.00                   0.00

                                                      Total to be paid for priority claims:      $              0.00
                                                      Remaining balance:                         $        126,328.41

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $783,111.29 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 16.1 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           CHEROKEE CO FIRE EMG SVC                           342.57                   0.00                 55.26
  2-2         IRS                                                  0.00                   0.00                   0.00
  3           American Express Bank, FSB                    35,469.23                     0.00              5,721.76
  4           American Express Bank, FSB                     2,204.72                     0.00                355.66
  5           TD Retail Card Services                            720.36                   0.00                116.21
  6           Decorative Design Packaging                  600,000.00                     0.00             96,789.62
              Limited
  7           Synchrony Bank                                 2,506.07                     0.00                404.27
  9           Wells Fargo Bank, N.A.                       141,868.34                     0.00             22,885.63
                          Total to be paid for timely general unsecured claims:                  $        126,328.41
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00




UST Form 101-7-TFR(5/1/2011)
 Case 17-50138-pmb             Doc 60    Filed 05/03/19 Entered 05/03/19 08:01:49                 Desc Main
                                        Document     Page 13 of 13


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
